                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 STEPHEN D. KELLY                                               CIVIL ACTION
 VERSUS                                                         NO: 17-4711
 SMITTY'S SUPPLY, INC.                                          SECTION: "S" (3)


                                  ORDER AND REASONS

       Before the court is plaintiff's Motion to Exclude Expert Testimony. Rec. Doc. 43.

Counsel for plaintiff has informed the court that he does not oppose the motion. Accordingly,

       IT IS HEREBY ORDERED that plaintiff's Motion to Exclude Expert Testimony,

Rec. Doc. 43, is GRANTED as unopposed.



       New Orleans, Louisiana, this _____
                                     3rd day of January, 2019.



                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE
